DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 11/29/2019 is accepted.
Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, using phrase “where the array detector is replaced by a CCD or CMOS color camera”, which is unclear because limitation of dependent claim must be narrow, rather than contradict. The cited phrase best understood to read “wherein the array detector comprises a CCD or CMOS camera.  
Claim Rejections - 35 USC § 102
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,13, and 15 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Paul Rolf (DE 10,341,161).
Regarding claim 1, Paul Rolf discloses (refer to figure 1) an optical system   to simulate an eye ( an IOL is tested in a model eye; paragraph 0010) , the system comprising: a) a fixed lens  to simulate a cornea (a lens C simulates a cornea and is fixed as shown in figure 1, paragraph 0010)  and b) a Stokes pair of lenses (a pair of stokes  pair lenses ( a pair of Stokes lenses S , paragraph 0019) c) an iris ( an iris diaphragm contains at aperture A to simulate different pupil widths , paragraph 0012) (114); d) a deformable lens (an intraocular lens IOL is capable of being deformed , figure 1 paragraph 0010)  ; and e) an array detector (600) (paragraph 0061).  
Regarding claim 2, Paul Rolf discloses wherein the fixed lens (250) is selected from the group comprising: a plano-convex lens, a meniscus lens, a best form lens and achromatic lens (figure 1).  
Regarding claim 3, Paul Rolf discloses wherein the Stokes pair of lenses  introduce astigmatism to the optical system without affecting spherical performance (astigmatic IOL can be measured using pair of stokes lens thus the stokes lens introduces 
Regarding claim 5, Paul discloses wherein the Stokes pair of lenses are of the same power (the pair of stokes lenses are identical; as shown and thus contain the same power figure 1, paragraph 0019).  
Regarding claim 13, Paul discloses wherein the array detector is replaced by a CCD or CMOS color camera (paragraph 0018).  
Regarding claim 15, PAUL discloses in electronic communication with a computer system, wherein the computer system controls the system to simulate eye and vision conditions (paragraph 0010, 0018).  

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 10,341,161 B3).
Regarding claim 17 depends on claim 1, in electronic communication with a computer system wherein the computer system controls the iris to simulate pupil response and effect on an image. 
However, Paul discloses, a computer system to analyzing image and an electronic positioning system that moves the test object (paragraph 016) and adjustable diaphragm.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the iris of PAUL to be in electronic communication with the computer system where the computer system controls the iris to simulate pupil response and effect on an image for the advantage of testing different pupil widths and their effect on the intraocular lens in a precise and repeatable manner. 
Regarding claim 18mounted upon a gimbal to enable the system to move to simulate progressive lens vision. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 10,341,161 B3) in view of SIMS (5,104,214 A1).
Regarding claim 4, Paul discloses wherein the Stokes pair of lenses  are cylindrical lenses that may be rotated with respect to one another.  
SIMS discloses the Stokes pair of lenses are cylindrical lenses that may be rotated with respect to one another (the Snellen Stokes system, uses two counter rotating cylinder lenses of equal power, column 1, lines 30-37).  
.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 10,341,161 B3) in view of Morohashi et al (4,798,457 A1).
Regarding claim 6, depends on claim 1, Paul discloses all the claimed limitations except wherein the Stokes pair of lenses are of opposite power.
Morohashi discloses wherein the Stokes pair of lenses are of opposite power (the two cylindrical lenses 23 and 24 have power equal absolute value and different sign and together make up a stokes cross cylinder, column 4, lines 42-50).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lenses of PAUL, where the stokes pair of lenses are opposite power Morohashi further discloses where the stokes pair of lenses are opposite power, as taught by Morohashi for the advantage of getting precise measurement of the eye using cylindrical power (column 4, lines 21-33).
Regarding claim 7, depends on claim 1, Paul discloses all the claimed limitations except wherein the Stokes pair of lenses are opposite in power, the total astigmatic power is between -2D and 2D depending on the angles between the two Stoke lenses to comport with the formula: C = 2Dsin(a) wherein C is the cylinder power and a is the angle between the Stokes pair of lenses and wherein rotation of the Stokes pair of lenses together defines an axis of the cylinder.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lenses of PAUL, the Stokes pair of lenses are opposite in power, the total astigmatic power is between -2D and 2D depending on the angles between the two Stoke lenses to comport with the formula: C = 2Dsin(a) wherein C is the cylinder power and a is the angle between the Stokes pair of lenses and wherein rotation of the Stokes pair of lenses together defines an axis of the where in the rotation of stokes pair of lenses together define axis of the cylinder as taught by Morohashi to the advantage of getting precise measurement of the eye using cylinder power (column 4, lines 21-33).
8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paul  (DE 10,341,161 B3) in view of  Optotune (2013/0114148 A1).
 Regarding claim 8, depends on claim 1 , Paul failed to disclose wherein the deformable lens is a liquid lens, the liquid lens capable of being controlled by manipulating a membrane, the membrane containing fluid.
Optotune discloses, wherein the deformable lens is a liquid lens, the liquid lens capable of being controlled by manipulating a membrane, the membrane containing fluid (paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify of Paul where the deformable lens is a liquid lens, the liquid lens capable of being controlled by manipulating a membrane the membrane containing fluid as taught by Optotune for the advantage of testing the properties of IOL a made of different material.
Regarding claim 9, depends on claim 8, Paul failed to disclose wherein the liquid lens is controlled by filling the membrane with fluid of a predefined amount.
Optotune discloses wherein the liquid lens is controlled by filling the membrane with fluid of a predefined amount (i.e., the optical liquid will inherently fill the membrane 103 entirely thus making the amount of liquid predetermined by the size of the membrane, figure 1, paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify of Paul wherein the liquid lens is controlled by filling the membrane with fluid of a predefined amount as taught by Optotune for the advantage of ensuring the lens operates at the desired power while retraining controllability.

However, Optotune discloses the liquid lens is controlled by electro - static deformation of a membrane of the deformable lens with the membrane containing a liquid (s deformable electrode 104 is connected to the deformable membrane 103 which contains an optical fluid 102; figure 1, paragraph 0043).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify of Paul wherein the liquid lens is controlled by electro - static deformation of a membrane of the deformable lens with the membrane containing a liquid as taught by Optotune for the advantage of deforming the lens so that the desired optics are achieved.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 10,341,161 B3) in view of Nakayama (5,113,287 A1).
Regarding claim 11, depends on claim 1, Paul discloses all the claimed limitations except wherein the deformable lens comprises a pair of spherical lenses having focal lengths f1 and f2, wherein the pair of spherical lenses move in relation to the other in an optical axis direction such that the distance, d, between the pair of spherical lenses changes.  
Nakayama discloses, ,wherein the deformable lens comprises a pair of spherical lenses having focal lengths f1 and f2, wherein the pair of spherical lenses move in relation to the other in an optical axis direction such that the distance, d, between the pair of spherical lenses changes (group 1  contain a first lens element 11 an3 group 2 contains a first lens element 21 and they are each spherical , column 5, lines 22-26) and the pair of spherical lenses move in relation to the other in an optical axis direction such that the distance d between the pair of spherical lenses changes (the second group of lenses are moved backward , column 7, lines 20-26). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of PAUL where the deformable lens comprises a pair of spherical lenses having the focal length f1 and f2 , where the pair of spherical lenses move the relation to the other in an optical axis direction such that the distance d between the pair 
Regarding claim 12, depends on claim 11, Paul discloses all of the claimed limitations except wherein the focal length, f, of the pair of spherical lenses changes to comport with: 1/f= 1/f1+1/f2-d/f1f2.
However, Nakayama discloses, where the focal length f, of the pair of spherical lenses changes to comport with 1/f= 1/f1+1/f2-d/f1f2.(the focal length of the two groups the zoom lenses constituted by the first and second groups the contain the lenses is 1/f= 1/f1+1/f2-d/f1f2., column 12, lines 37-34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of PAUL, where the focal length f of the pair spherical lenses changes to comport with1/f= 1/f1+1/f2-d/f1f2 as taught by Nakayama for the advantage of achieving good correction and distribution (Nakayama, column 12, lines 15-20).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 10,341,161 B3) in view of Baker et al (2012/028,7398 A1).
 Regarding claim 18 depends on claim 1, Paul discloses all the claimed limitations except mounted upon a gimbal to enable the system to move to simulate progressive lens vision.
Baker et al discloses mounted upon a gimbal to enable the system to move to simulate progressive lens vision (paragraph 0078).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lens of PAUl a gimbal to enable the system to move to simulate progressive lens vision as taught by Baker for the spherical correction to the device (paragraph 0012).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 10,341,161 B3) in view of Liu et al (7,742,244 B2).
Regarding claim 20, depends on claim 1, Paul discloses all the claimed limitations except further comprising a second system, the second system comprising the components of the first system; the first and second systems comprising a binocular viewer, the binocular viewer providing three-dimensional output and depth perception.  
Liu et al discloses a second system, the second system comprising the components of the first system; the first and second systems comprising a binocular viewer, the binocular viewer providing three dimensional output and depth perception (the device 100 comprises a system comprising eye model 10 and an identical system  shown in figure 3 and the first and second system comprises a binocular viewer (the binocular viewer show in figure 1)  the binocular viewer providing three dimensional output and depth perception(figure 3, paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the single system   to include a second system , the second system comprising the components of the first system the first and second system comprising a binocular viewer the binocular viewer providing three dimensional output and depth perception as taught by LIU for the advantage of testing multiple lenses at once to ensure that they work while being used on person .
Allowable Subject Matter
5.    Claim 14,16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   electronic communication with a computer system wherein the computer system controls the system to create refraction error, the refraction error being both spherical and cylindrical and, wherein the simulated eye and vision conditions comprise: cataract, macular degeneration, myopia, hyperopia and accommodation and  the shape of the deformable lens changes in reaction to movement of the system such that the deformable lens comports to close and far vision. 
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/15/2022